


Exhibit 10(ww)












October 12, 2012
Board of Directors
NextEra Energy, Inc.
700 Universe Boulevard
Juno Beach, FL 33408


Re: 409A Amendment to Amended and Restated Employment Letter


Ladies and Gentlemen:


I am writing to you in connection with an amendment, to be effective on the date
hereof, to the Amended and Restated Employment Letter dated December 10, 2009
and amended as of March 16, 2012 (the “Employment Letter”) between me and
NextEra Energy, Inc. (the “Corporation”). This letter agreement shall be
referred to as the “409A Amendment.” Capitalized terms not specifically defined
in this 409A Amendment shall have the meaning set forth in the Employment
Letter.


In accordance with Section 4.e.(ii) of the Employment Letter, which provides
that the Employment Letter shall be subject to amendment in such manner as the
Corporation and I shall reasonably deem necessary or appropriate to effect
compliance with Section 409A and the regulations thereunder, and Section 15
thereof, which requires an amendment to the Employment Letter to be set forth in
a writing, the Employment Letter is hereby amended by adding the following
sentence at the end of Section 10 thereof:


“If you are able to time the delivery of the release of claims described in this
Section 10 such that payments that are treated as deferred compensation under
Section 409A either would be paid in the then current calendar year or the
calendar year following your termination of employment, then, notwithstanding
any contrary provision of this Letter Agreement, the affected payments instead
shall automatically and mandatorily be paid in the calendar year following the
calendar year in which your termination of employment occurs.”


Except as expressly amended hereby, the Employment Letter in effect immediately
before the effective date of this 409A Amendment will remain in full force and
effect in accordance with its terms. References to the Employment Letter in the
letter agreement dated March 16, 2012 between me and the Corporation will mean
the Employment Letter as amended by this 409A Amendment.




--------------------------------------------------------------------------------






This 409A Amendment will be governed by and construed and enforced in accordance
with the law of the State of Florida, without reference to rules relating to
conflicts of law.




Very truly yours,
 
 
Accepted and Agreed:
 
 
 
 
 
 
 
NEXTERA ENERGY, INC.
 
 
 
 
 
 
 
 
LEWIS HAY, III
 
 
 
Lewis Hay, III
 
By:
J. BRIAN FERGUSON
 
 
 
J. Brian Ferguson
 
 
 
Chairman, Compensation Committee







